Citation Nr: 1409733	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty for training from January to June 1993 and active duty from January 2007 to May 2008, including combat service in Afghanistan.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for gout and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the Board hearing and in a February 2012 statement in support of claim (VA form 21-4138), the Veteran indicated that he wanted to withdraw the appeal of the denial of his claims for entitlement to service connection for hypertension and GERD.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the claims for entitlement to service connection for hypertension and GERD, have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

During the February 2012 Board hearing and in a February 2012 statement in support of claim (VA Form 21-4138), the Veteran indicated that he no longer wished to pursue his appeals of the denials of the claims for entitlement to service connection for hypertension and GERD.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeals as to these claims and they are dismissed without prejudice.


ORDER

The appeal of the denial of the claim for entitlement to service connection for hypertension is dismissed.

The appeal of the denial of the claim for entitlement to service connection for GERD is dismissed.


REMAND

The Veteran has been diagnosed with gout and obstructive sleep apnea and claims they are related to service, with gout resulting from walking, marching, and stress during his service in Afghanistan and sleep apnea having its onset in service.  On the April 2009 VA examination, the Veteran was diagnosed with intermittent gout and obstructive sleep apnea, but no opinion was expressed as to the etiology of these disorders.  As the Veteran was diagnosed with both disorders shortly after his combat service in Afghanistan, the evidence indicates that these disorders may be associated with service; the examiner should therefore have offered an opinion as to whether either disorder was related to service.  The Board also notes that the April 2009 VA examiner did not review the claims file.

VA examinations as to the etiology of the Veteran's gout and obstructive sleep apnea are therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The Veteran also indicated that he was continuing to receive VA treatment and any outstanding VA treatment records should therefore be obtained.

Accordingly, the claims for entitlement to service connection for gout and obstructive sleep apnea are REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  If any records cannot be obtained, take action in accordance with 38 C.F.R. § 3.159(e).  Appellant's assistance in identifying any outstanding records should be solicited as needed.

2.  Schedule the Veteran for a VA examination as to the etiology of his gout.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's gout is related to his service, to include walking, marching, and stress during his service in Afghanistan, or otherwise was first demonstrated or suggested while he was in service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report his symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

3.  Schedule the Veteran for a VA examination as to the etiology of his obstructive sleep apnea.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea is related to or had its onset during service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for gout and obstructive sleep apnea.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


